t c memo united_states tax_court john l ginger masonry inc petitioner v commissioner of internal revenue respondent docket no filed date gary e reddish and scott r heil for petitioner maria d murphy and margaret kuo for respondent memorandum findings_of_fact and opinion clapp judge respondent determined the following deficiencies in petitioner's federal income taxes fye june deficiency dollar_figure big_number big_number the issue for decision is whether the compensation paid to petitioner's shareholder in its fiscal years ending and is deductible by petitioner as reasonable_compensation under sec_162 we hold that it is all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact we incorporate by reference the stipulation of facts and attached exhibits john l ginger masonry inc petitioner is a california corporation whose principal_place_of_business was in riverside california when the petition was filed petitioner operates on a fiscal_year ending june the deficiency determined by respondent for the fiscal_year ended date stems solely from adjustments tied to the fiscal years ended date and date a petitioner petitioner is a masonry contractor that specializes in brick stone and block masonry petitioner's founder john l ginger ginger has spent his entire career in the construction business ginger's father was a contractor and ginger worked for him during the summers ginger had no formal education past high school when ginger completed high school he began working full time for his father ginger worked for other contractors before starting his own masonry contracting business as a sole_proprietorship in with a capital_investment of dollar_figure and one employee in date ginger formed petitioner with a capital_investment of dollar_figure ginger and his wife toni s ginger mrs ginger owned equally all of petitioner's issued and outstanding shares of stock ginger and mrs ginger serve as petitioner's board_of directors during the fiscal years ending through ginger served as petitioner's president and mrs ginger served as petitioner's corporate secretary mrs ginger had no role with petitioner other than being a member of the board and the corporate secretary ginger quickly developed a reputation as an honest and no-nonsense operator immediately after forming petitioner ginger negotiated with vendors and asked them to help finance petitioner's purchases if petitioner was out of cash ginger would call the owner of the creditor company tell him that petitioner could not pay the bill that month and explain what was being done to remedy the situation b ginger's strategy when he formed petitioner while working for other contractors ginger noticed that the masonry business was divided into contractors that worked on commercial projects and contractors that worked on residential projects the commercial masonry contractors were large companies that handled the large commercial jobs such as high- rise buildings office buildings and shopping centers the commercial masonry contractors were very professional they had solid reputations and had established working relationships with the large developers overseeing the commercial construction projects the residential masonry contractors on the other hand consisted of mostly smaller companies that bid on projects in a very limited geographic area these contractors did not have working relationships with the developers competition for jobs was stiff and the contractors would try and squeeze as much profit from a job as possible and often quality would suffer as a result ginger developed a strategy that would enable petitioner to penetrate the residential masonry market ginger wanted to enter that market with the same professionalism found in commercial masonry ginger wanted to avoid an adversarial posture between petitioner and the customers ie the developers rather he wanted to work with the developers to make sure that they were satisfied with petitioner's work ginger reasoned that if petitioner provided high-quality work the developers would continue to hire petitioner year after year ginger realized that working with the large developers was essential to petitioner's success the large developers were building entire housing tracts and they were the most reliable source for a steady volume of masonry projects ginger also realized that in order to work with large developers petitioner would need a lot of equity to meet its operating_expenses ginger knew that some large developers would wait to days before paying the masonry contractor the large developers wanted contractors on the job that could complete the project on time without problems as a result the developers avoided contractors with insufficient resources ginger consulted with petitioner's accountant gary christenson christenson christenson advised ginger that petitioner would have to accumulate substantial amounts of working_capital and maintain strong financial statements before it could work with the large developers thus in the years through ginger's first priority was to grow petitioner to an acceptable size to this end he took less compensation in order to speed the process of reaching petitioner's capitalization goals ginger's insight proved accurate and petitioner began to develop a good reputation among the residential developers after winning the trust of the residential developer the developer would often contact ginger directly to get a preliminary cost estimate the developer would use the preliminary estimate to develop a budget on a project in essence ginger served as consultant to the residential developer providing information such as the type of products the developer should use or a cost-saving approach to a problem when the preliminary work was finished and the job was set to go forward the residential developer would want petitioner to get the job because ginger already was familiar with it as a result the residential developer would be more lenient with petitioner in the bidding process than might otherwise be the case this proved crucial to petitioner's success because it gave ginger the opportunity to negotiate a final bid with the developer this was not standard practice in the industry typically the subcontractor submitting the lowest bid would get the job but petitioner generally was not the lowest bidder in fact ginger did not want petitioner to be the lowest bidder because of ginger's good working relationship with the developers they were willing to pay petitioner a premium since they trusted that ginger would deliver superior quality and service ginger considered this a key to petitioner's success once petitioner began working with the large developers ginger took advantage of economies of scale and negotiated excellent terms on the purchase of materials petitioner grew and developed a backlog of pending projects equal to months of work the backlog helped petitioner retain quality workers because they knew that a steady supply of work existed the ability to maintain experienced crews enabled petitioner to deliver the highest quality masonry work c petitioner's operations petitioner typically became involved in a job when the developer called ginger directly ginger would go to the developer's office review the plans discuss the details for the job and suggest cost saving alternatives ginger would then take the plans to his office and review the plans with petitioner's estimator gary sawhill sawhill ginger and sawhill would work through the plans and come up with a bid ginger assisted sawhill with matters such as profit percentages overhead cost of labor material cost production rates and anything out of the ordinary on an annual or semiannual basis ginger would set the appropriate rates that petitioner would use to bid a job during the recession in ginger revised petitioner's rates every quarter sawhill used the current figures to calculate the bid which was then given to ginger ginger reviewed the entire bid before it was sent to the developer after the bid was submitted ginger contacted the developer and offered to discuss the bid further if the developer believed it to be too high this often would lead to further negotiations between the developer and ginger when a developer accepted a bid ginger provided petitioner's superintendent with the details of the job on a small job only one person would travel to the jobsite and that would be the job foreman the foreman would travel to the site with his equipment and his materials and complete the job on larger jobs the foreman would oversee a crew on the jobsite during the fiscal years through petitioner employed approximately to people and had as many a sec_150 jobs in progress at any given time ginger separated petitioner's operations into two categories brick and stone masonry and block masonry ginger employed a superintendent on the block masonry side of the business the superintendent would visit the jobsites talk with the job foreman see how the work was progressing and then report the progress to ginger at the end of the day since steve adams adams has been the superintendent of petitioner's block masonry division until or ginger himself worked as the superintendent on the brick and stone masonry side of the business although the superintendent or foreman supervised the job once work began on the jobsite ginger resolved any significant problems that developed on the jobsite such as quality manpower labor etc when a significant problem developed typically the developer would contact ginger directly and ginger resolved the problem as for hiring ginger had sole authority over whether the company needed a new employee petitioner had very low turnover and ginger discouraged hiring additional staff because he wanted to keep overhead as low as possible every applicant completed an application and a health screening ginger frequently made the final hiring decision but adams also had the authority to hire a new employee who would be working on a site that he supervised adams had the authority to fire new employees working on the sites that he supervised he did not however have the authority to fire an established employee ginger decided whether to fire an established employee during the years in issue cheri lawrence lawrence ginger's sister worked as petitioner's bookkeeper she does not have a degree in accounting lawrence entered the accounts_payable and accounts_receivable prepared quarterly reports submitted to the internal_revenue_service and made entries into the general ledger lawrence reviewed the financial statements for accuracy but she did not set petitioner's financial policy kay peterson peterson ginger's mother worked as an office manager and paid minor expenses such as utilities phone and office supplies peterson and ginger were the only persons with signatory authority on petitioner's checking account ginger made all of petitioner's financial decisions and set financial policy the bookkeeper entered the numbers and with ginger's help assembled a monthly report ginger reviewed the accounting and bookkeeping work in addition to all of the estimates for jobs over dollar_figure ginger personally reviewed any invoice over dollar_figure ginger would interpret the contracts for work in progress verify the amount of work actually completed and assemble a rough draft of the invoice ginger reviewed the final draft of every invoice if a change order was required ginger was the one who told the developer that the project was going to cost more money ginger made all compensation decisions and petitioner paid its employees above the market rate in an attempt to reduce turnover ginger made all decisions regarding the use of accountants lawyers and other professionals ginger handled all financial management and credit management ginger considered petitioner's cash_flow crucial to survival and he managed the collection of past due invoices on a daily basis every month ginger would sit down with the bookkeeper and review every job in progress ginger typically worked hours a day and at times up to hours a day ginger served as petitioner's only marketing person and he often spent his weekends and evenings building relationships with customers or potential customers ginger joined and participated in local organizations related to the construction industry in an attempt to generate business for petitioner he also joined organizations that gave him access to executives and entrepreneurs from other industries petitioner's financial statements reflect the following fye june revenue gross_profit net retained income earnings dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner has never paid dividends ginger's total compensation was as follows fye june total compensation disallowed by respondent allowed by respondent dollar_figure -- -- big_number -- -- big_number -- -- big_number -- -- big_number -- -- big_number big_number big_number big_number -- big_number big_number big_number big_number petitioner's shareholders' equity as contained in petitioner's financial statements is as follows fye shareholders' june equity dollar_figure big_number big_number big_number due to an error in recording the date retained earnings figure was restated on date from dollar_figure to dollar_figure big_number big_number big_number big_number petitioner claimed deductions for officer's compensation in the amounts of dollar_figure and dollar_figure for the fiscal years and respectively d others familiar with petitioner christenson petitioner's accountant assisted in the formation of petitioner in and his accounting firm has reviewed petitioner's financial statements since approximately percent of christenson's clients are in the construction industry christenson considered ginger the sole marketing person for petitioner and he characterized ginger's sales and marketing abilities as amazing christenson noticed that ginger had an intuition in matters such as profitability overhead management and the need to maintain volume to break even ginger was a rare client in that he invited christenson to economic forecast luncheons petitioner's banker greg adamson adamson talked with petitioner's vendors customers and competitors such contacts were common during adamson's management of a client's portfolio adamson concluded that petitioner had a very solid reputation in we have adjusted the shareholders' equity figure for the fiscal_year ended date to account for the recording error entered supra note the industry with respect to profitability petitioner ranked near the top of adamson's client portfolio adamson considered petitioner to be a high performer with gross_profit margins often exceeding percent rick muth muth an owner of orco block co characterized ginger's sales and marketing expertise as outstanding muth considered petitioner a low credit risk and he ranked petitioner at the top of its field in quality e the recession in late and early economic experts had predicted a slowdown in the construction industry with a corresponding soft landing for the southern california residential housing market there was no soft landing petitioner did well through july of and then in date petitioner's business fell apart in date the california housing market suffered a severe setback when this happened petitioner's customers the large housing developers reevaluated their positions ginger estimated that to percent of petitioner's substantial contract backlog that existed in july of was canceled within days developers called ginger about building contracts already entered into by petitioner the developers told ginger that the jobs were canceled unless petitioner would lower its bids by to percent ginger renegotiated his material purchases and slashed his bid prices just to stay in business petitioner's strength revealed itself during the economic slowdown ginger had aligned petitioner with the large developers the most likely candidates to build during the downturn by this time however bid prices were critical in obtaining work ginger studied the jobsites of his competitors and talked to their customers and suppliers in an attempt to determine whether a competitor could bid a lower price than petitioner these were additional duties that ginger took on as a result of the economic slowdown in addition ginger reviewed an industrywide credit report that indicated whether petitioner's competitors were experiencing credit problems many other construction-related companies lost business during the fall of and some went out of business entirely john connors connors vice president of a construction materials supply company held an emergency meeting with the executives of his company in date to address the economic downturn connors' stores suffered a 40-percent to percent drop in sales connors' company reduced its staff from to and reduced salaries across the board by percent opinion sec_162 allows a corporation to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered as a business_expense to come within the ambit of sec_162 the compensation must be both reasonable in amount and in fact paid purely for services sec_1_162-7 income_tax regs although framed as a two-prong test the inquiry under sec_162 has generally turned on whether the amounts of the purported compensation payments were reasonable 716_f2d_1241 9th cir l983 revg and remanding tcmemo_1980_282 what constitutes reasonable_compensation to a corporate officer is a question of fact to be determined on the basis of all the facts and circumstances of a case 399_f2d_603 9th cir affg tcmemo_1967_7 petitioner has the burden of proving that the payments to ginger were reasonable rule a respondent has conceded that petitioner is entitled to a deduction for compensation paid to ginger in the amounts of dollar_figure and dollar_figure for the fiscal years and respectively many factors are relevant in determining the reasonableness of compensation and no single factor is decisive 178_f2d_115 6th cir revg a memorandum opinion of this court the court_of_appeals for the ninth circuit has divided the factors relevant to the reasonable_compensation determination into the following five broad categories for analytical purposes roles in company the first category of factors identified by the court_of_appeals for the ninth circuit concerns the employee's role in the company relevant considerations include ginger's qualifications hours worked duties performed as well as his general importance to petitioner's success 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 ginger was a highly motivated employee working as much a sec_15 hours a day his evenings and weekends were often spent marketing petitioner's services to existing customers and potential customers despite his lack of formal business training ginger acquired the skills necessary to manage every facet of petitioner's operations he attended economic forecast luncheons he joined organizations that gave him access to other business executives and entrepreneurs and he sought advice from these individuals ginger handled all of petitioner's executive and managerial duties other employees assisted ginger but petitioner had no other managers or executives ginger received assistance in the areas of bookkeeping field supervision and estimating but that assistance extended only to routine matters ginger devised and implemented petitioner's corporate strategy of targeting the large residential developers ginger's financial discipline and marketing abilities brought petitioner's corporate strategy to fruition ginger reviewed all of petitioner's expenditures ensured low overhead resisted adding new employees and insisted that petitioner grow through retained earnings ginger continually marketed petitioner's services ginger's sales and marketing abilities were described as amazing and outstanding petitioner grew steadily from its inception in weathered the economic downturn in and began a recovery in ginger served as the catalyst for petitioner's growth and success external comparison we also compare the employee's salary with the salaries paid_by similar companies for similar services sec_1_162-7 income_tax regs both parties offered expert testimony as to what a like company would pay for like services both experts considered surveys of financial data on numerous organizations including developers builders residential building contractors and construction contractors in specialty trades a respondent's expert respondent presented expert testimony from scott d hakala hakala hakala reviewed the surveys of financial data and concluded that it was not very satisfying as a result he relied less on the market data than he would prefer for the final conclusion instead hakala derived a formula to calculate ginger's compensation the formula does incorporate one aspect of the survey data hakala's formula consists of a base salary of dollar_figure increasing at a nominal rate of percent for each year of the term plus a variable component equal to percent of operating income before officers' compensation as for the base salary figure hakala used data on contractor executive compensation compiled by personnel administration services pas survey hakala felt the pas survey was the most accurate under the circumstances of this case hakala used the median 50th percentile salary of dollar_figure and broke this down into a median base salary of dollar_figure plus a dollar_figure bonus hakala explained that dollar_figure is the median base salary for someone working in a firm with between dollar_figure million and dollar_figure million in sales on the west coast for companies in the 75th percentile compensation climbed to dollar_figure the top officer also received additional benefits with a cash_value of up to dollar_figure as for the variable component the 2-percent figure accounts for the slow growth in the real_estate market in addition to an inflation factor hakala calculated the 20-percent bonus figure using financial projections for and and an intended return on equity hakala concluded that percent was the most bonus the executive could be paid and still allow some kind of reasonable return expectation to the shareholder hakala opined that ginger's compensation_for the fiscal years ended date and should be no more than dollar_figure and dollar_figure respectively hakala also opined that a median compensation_for the second highest corporate officer for companies in the building trades was dollar_figure while compensation at the 75th percentile was dollar_figure the second highest corporate officer also received additional benefits with a cash_value slightly under dollar_figure b petitioner's expert petitioner presented the testimony of sidra wieder wieder who specializes in employee compensation and employee_benefits wieder focused on the duties performed by ginger as well as the duties performed by petitioner's other employees wieder specifically reviewed ginger's responsibilities and scope of authority two of the factors wieder used to determine ginger's compensation were the payroll amounts that petitioner saved by having ginger serve many roles and the amount that ginger should be paid for the various duties he performed for petitioner wieder concluded that ginger served as petitioner's chief_executive_officer chief operations administrative officer and marketing executive wieder concluded that ginger also served as petitioner's chief financial officer she did not however include the chief_executive_officer as a separate position because she concluded that those duties would be subsumed within ginger's other executive duties based on the data reviewed by wieder she opined that the total compensation paid to a comparable company's chief_executive_officer chief operations administrative officer and marketing executive ranged between dollar_figure and dollar_figure in and between dollar_figure and dollar_figure in wieder opined that the compensation petitioner paid ginger in and was reasonable c discussion respondent and respondent's expert have understated the services provided by ginger and have overstated the services provided by sawhill lawrence peterson and adams respondent contends that the latter individuals were responsible for petitioner's day-to-day operations we do not agree with respondent's characterization the record indicates that ginger played the crucial role in petitioner's operations sawhill lawrence and peterson completed relatively routine matters that ginger had delegated to them they discussed anything out of the ordinary with ginger adams had limited authority over the jobsites that he supervised including the authority to hire and terminate new employees on those sites ginger made all other personnel decisions petitioner did not have a strong managerial infrastructure other than ginger ginger effectively performed the roles of chief_executive_officer chief financial officer chief operations administrative officer and marketing executive ginger's compensation should reflect the combined salaries of the job positions he performed elliotts inc v commissioner f 2d pincite character and condition of company this factor requires us to focus on petitioner's size as indicated by its sales or capital value the complexities of the business and the general economic conditions elliotts inc v commissioner supra pincite in a relatively short time petitioner became a top performer in a highly competitive market petitioner maintained a high gross_profit_ratio petitioner penetrated the residential masonry market and won contracts with some of the largest residential developers in the area furthermore petitioner survived the economic downturn that began in petitioner's survival was due in part to its financial strength and its ability to obtain work in a declining market ginger was the architect of petitioner's growth strategy and he provided the tools necessary to implement that strategy ginger also charted petitioner's path through the economic decline conflict of interest the primary issue in considering factors indicating a conflict of interest is whether some relationship exists between the company and the employees which might permit the former to disguise nondeductible corporate_distributions of income as salary expenditures deductible under sec_162 such a potentially exploitable relationship may exist where as in this case the employees are the taxpaying company's sole or controlling shareholder s elliotts inc v commissioner supra pincite the relationship in this case where ginger and his wife were petitioner's sole shareholders warrants scrutiny id the mere existence of such a relationship coupled with an absence of dividend payments however does not necessarily lead to the conclusion that the amount of compensation is unreasonably high id they are relevant factors but are not to be viewed in isolation id pincite furthermore we shall not presume a disguised_dividend from the bare fact that a profitable corporation does not pay dividends id pincite 819_f2d_1315 5th cir affg tcmemo_1985_267 the court_of_appeals for the ninth circuit formulated the inquiry in such a situation by evaluating the compensation payments from the perspective of a hypothetical independent investor the prime indicator is the return on its investors' equity owensby kritikos inc v commisisoner supra pincite- if the company's earnings on equity after payment of the compensation remain at a level that would satisfy an independent investor there is a strong indication that management is providing compensable services and that profits are not being siphoned out of the company disguised as salary elliotts inc v commissioner supra pincite the court_of_appeals for the ninth circuit in elliotts inc calculated the return on equity using the yearend shareholder's equity we follow that approach see 54_tc_742 affd on another issue 445_f2d_985 10th cir dividing petitioner's net profit after payment of compensation and a provision for income taxes by the yearend shareholders' equity as reflected in its financial statements yields the following fye june percentage return on equity under the circumstances of this case we find that the return on equity for the years at issue is not a reliable indicator of the reasonableness of ginger's compensation see elliotts inc v commissioner supra pincite n we doubt that the 1-percent return on equity for the year ended date would satisfy an independent investor however there is probative evidence that ginger had forgone compensation in prior years in an attempt to enlarge petitioner's capital base in order to satisfy the demands of the large developers increasing petitioner's capital base in the early years was central to petitioner's ability to penetrate the residential masonry market indeed the percentage return-on- equity figures for the years through indicate that petitioner could have paid additional officer compensation and maintained a satisfactory return on equity under these circumstances isolating the return-on-equity figure for the fiscal_year ended date would ignore petitioner's successful corporate strategy and the steps taken to implement that strategy the percentage return-on-equity figures for the years and must be viewed in light of the precipitous drop in the residential housing market in late given the severity of that economic decline the return-on-equity figures are not a good indicator of petitioner's performance or the reasonableness of compensation that petitioner paid ginger internal consistency internal inconsistency in petitioner's treatment of payments to employees may indicate that the payments to ginger were not reasonable elliotts inc v commissioner f 2d pincite bonuses that have not been awarded under a formal and consistently applied program are suspect 503_f2d_359 9th cir affg tcmemo_1971_200 however it is permissible to pay and deduct compensation_for services performed in prior years 281_us_115 a compensation_for services in prior years financial stability was a crucial element in petitioner's growth strategy ginger knew that petitioner would need strong financial statements and considerable equity in order to work with the large developers to this end ginger received less compensation in years prior to the years in issue petitioner as a result retained a significant portion of its earnings and increased its equity_base after petitioner reached its financial goals and secured a working relationship with the large developers petitioner compensated ginger for the extraordinary services he provided petitioner from to b compensation paid to other employees wieder concluded that petitioner's other employees such as superintendent bookkeeper and administrative assistant were all paid above-average compensation from to with above- average pay increases most of those years hakala concluded that petitioner's other employees specifically sawhill and adams were undercompensated hakala opined that an estimator sawhill's position would earn dollar_figure and up to dollar_figure in a very good year included in the dollar_figure figure is a bonus of up to dollar_figure hakala opined that adams' compensation in should have exceeded dollar_figure which it did not as explained above respondent has attributed to petitioner's other employees services actually performed by ginger ginger filled the critical roles in petitioner's operations ginger worked closely with sawhill sawhill performed the calculations necessary to produce a bid but ginger determined the substantive financial data that was incorporated into a bid such as profit percentages overhead cost of labor material cost and production rates the accuracy of the substantive financial data was essential to petitioner's profitability after petitioner submitted a bid ginger contacted the developer and negotiated an agreement when discussing hours worked by various employees hakala stated that the marketing and salesperson is usually the estimator but this was not the case with petitioner ginger served as petitioner's marketing and salesperson adams served as the superintendent on the block masonry side of petitioner's business however ginger resolved significant problems on all of the jobsites including the sites supervised by adams indeed when a significant problem developed on one of petitioner's jobsites the developer typically would contact ginger directly ginger himself worked as the superintendent on the brick and stone masonry side of the business ginger served as the central figure in petitioner's growth and success ginger effectively discharged the responsibilities of several corporate executives he did so through long hours consultation with others and efficient use of petitioner's other employees petitioner's success was due to ginger's significant efforts and contributions and we conclude that the compensation paid to ginger during the years in issue was reasonable to reflect the foregoing decision will be entered under rule
